,‘.
                                                           t- .-
                                                           r;..
                                                           j.’




           OFFICE   OF THE A’ITORNEYGENERAL     OF TEXAS
                              AUSTIN

)G-C”A””
5 m--
    did not hah ~U&tsf


                                                                           .
             hxtiale 8, ~eetion
                              p of the Constitution               of wMs
&a&t ti.prt&


    oountypmposes,.
                  and not exe-                    .flfteen
    oeats.forroads sad bs
                         % 3s; &*a$@%
    &+lslaturo tiy.also au
    almaal ad Yalomm lieuto be 10Yled Md 8olleot-
    ed lor th6 iaetbsa-
                      aalntsaanweof the,publlo
    roads;       povlded;thata    majoslty   of   t?&e   qimli-
                   tax-pa@ngtotezy
     iisd plropertjr                         of the      aouuty
    voting at an eleotioa to be held for that
    pose sbql rote suob tax, not to esoeQ4~&ia
    8ents on the one hundred dollfesmluatioa of
    the .ppperty subjeat to taxation In suoh oouaty.
     .   .   l




                       In OPdQPto VQ erfeotto the a-
        !Phssag$Mlature,
boveeoawtltutbnalpmrlslon,slamtedfttiah 67900r the
Revised Oivil Statutes of Texas, 1925, ths geztlnsat pe~tlon
or whioh reads as fellows:
   .."" %hi 00im%S*iturs*s 'aewt ,shallsee ~Mltiiz
  ?a Boa4 arrdbz*s rwd or thcu oauntyis
  jud%&Ul$ aud .qtitabQ &spaded ,@ the roads
',Wd Wi       * of the* souat~, and, ammarl* as
~.the.Oon2 tlon and ne8essitrf e&the poads will
  .mt,     It’ #kall be 8Xpwidsdin a&oh oouuty oak-
  mlsslQMps ~oolnet. in progmtion to the saouat
  oollau8ed'tin. sush pweirtot. . .'.a
                                                of Artiole 6740, supra,tha
                                                     judiuiowl~ aad oqoit-




         wita artiole defines           the duties of the
  OOXW~S~OMPS~         00-t     b   PwrOriOO,     t0   thb   &IL-
 ~p6ad.ituh~ftheroadandbP~enlndsnd,in
  eiiim8, forbids mfubltma~~a39mtiwnt
  or sush rad alsongthe eoaaissiawi pPeoinot*.
                     YOW thbd ~qwstian shoi?ldbe,ausvwed la the noga-
           ma          depwtmnt has &?Qadk# suesa opinions    ~8hll8hlng
                                    (insi     aounties as the wiato
subdivisionsb~misbg                         thy pmws-9 o      sor&eignty), in .theab-
ie7m 0r 8tatntQ ahang 8wh lubtlstp..we are epal08iag
r0PJO- brmtf08     00pss8  0r epam8  ~08.   a-779,  0-208,
O-353;O-OUQ, 0-Rk'l?r,O-979 wltten rtpoarelated    questions..
          The anavw to puP folidhqaest*on       is ODa vkbh must
be udialall~ ~texmlned. We hue bmin unable ta fina any
etaiut4twhtah would .ppnvsntthe O0missiuners~ Cowt 0r lzop-
bib8 00rsncy*    rillag 8rrit -tit   ~~C,O~SS~OW~        a QU~S-
Blon     r03~    dum&s           don. to the 6ount~-wMd      automobile,but
vhethw          00    qot   sakd     oaum%ssiumw     is    lhble
                                                              for arid damages
is a guestion 0s                 Sadi       !&!hSs
                                                 depwtmnt' oannot pass upon ques-
twi8      0~     rm,        ws       baga      wtw        tithh    tb8   ~~OV~IW~   0r   the
aowts      ob jwies              of thts litate.
..F




      220